Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 5, 13-14, 17 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sahim in view of either one of Grayson or Riley and further in view of Phan-Anh.  

Regarding claim 1, Sahim teaches a method comprising: receiving a registration request comprising at least identity information indicative of a communication endpoint (see for example, steps 204/404/504 in Figs. 2 and 4-5 as described in sections [0019], [0022] and [0025], which teach a server 104 receiving a registration request from an endpoint), transmitting, by the network entity, a communication endpoint information request comprising at least said identity information (see for example, steps 208/412/510 in Figs. 2 and 4-5 as described in sections [0020], [0024] and [0025], which teach a server requesting location information from the endpoint), receiving a communication endpoint information response comprising at least information related to a location of said communication endpoint (see for example, steps 210/414/512 in Figs. 2 and 4-5 as described in sections [0020], [0024] and [0026], which teach the server receiving the location information from the endpoint and storing it for later use), and handling said registration request based on said information related to said location of said communication endpoint (see for example, the steps in Fig. 3 and steps 418 and 
Although Sahim teaches “registering” per se, as this type of registering is not an authenticating, Grayson is added to more explicitly show “registering” as authenticating.
In an analogous art, Grayson teaches a system which acquires locations of mobile devices and registers/authenticates the devices. See for example the steps (202 to 208) in Fig. 2, which are equivalent to the recited steps in claim 1 (as described in sections [0019] to [0025]), where the registration in Grayson is authenticating.
Therefore, as Sahim teaches registration of devices using location and as Grayson also teaches querying devices for their location information and registering and/or authenticating them, it would have been obvious to one of ordinary skill in the art to modify Sahim with the features of Grayson in order to use the location information for registration purposes, as taught by both Sahim and Grayson. 
Regarding the features of claim 1, which recite that the first step of “receiving a registration request” is received at a network entity, that the second step of “transmitting a communication endpoint information request” is to another network entity, and the third step of “receiving an endpoint response” is at the network entity from the “another network entity”, Grayson shows these features in the description of Fig. 3 in sections [0026] to [0031].  For example, as described in sections [0026] to [0031], Grayson teaches that an initial registration response (350/352) is sent from an endpoint (mobile device 102), which goes to authorization system 106. Therefore, controller 104 is the recited “network entity” and the registration system 106 (“another network entity”) then 
Regarding the feature of claim 1, reciting “wherein the handling comprises forwarding a registration message towards a core network element including the location of the communication endpoint, wherein the registration message triggers the core network element to decide whether to register or not register the communication endpoint”, Grayson mentions the core network in section [0011], and for completeness, Phan-Anh is added.  
Also regarding the features which recite that the received “information is related to an updated or modified location of the user equipment before the user equipment is registered with a network”, and that the registration “is based on the location of the user equipment”, Phan-Anh is added. 
In an analogous art, Phan-Anh teaches a system which authenticates mobile devices based on their positions.  See for example, sections [0008] and [0019], which teach receiving a registration request from a mobile device, querying another device for the location and adding the location to the request, and then forwarding the request to a “IMS core network” node and authenticating the mobile device based on the comparison 
Therefore, as Sahim/Grayson teach using and forwarding a registration request  to a safety answering point and as Phan-Anh explicitly teaches forwarding a registration request (with added and compared location information), it would have been obvious to one of ordinary skill in the art to modify Sahim/Grayson with the features of Phan-Anh in order to use the location information for registration purposes, for reasons as taught by Phan-Anh (such as ensuring that only designated trusted locations are valid). 
	Regarding the feature of claim 1, which recites that the registration request  triggers the another network entity to receive/query for the updated or modified location information from a policy control entity, as described above, when the authorization module 106 (“another network entity”) of Grayson receives the authorization request (from network entity 104), a gateway mobile location center GMLC 306 is queried (by the “another network entity” 106) for this updated or modified location information.  If this GMLC of Grayson is considered as a “policy control entity”, Grayson meets this feature, however, Riley may also be used as a secondary reference in place of Grayson (to more explicitly refer to this node as a “policy control entity”).   

Therefore, as Sahim teaches registration of devices using location and as Riley also teaches querying a “policy control entity” for their location information and registering and/or authenticating them, it would have been obvious to one of ordinary skill in the art to modify Sahim with the features of Riley in order to use the location information for registration purposes, as taught by both Sahim and Riley.  
Regarding the feature of claim 1, which recites “wherein if said registration request is denied, said method further comprises the network entity transmitting a registration rejection”, as described above regarding Grayson, the controller 104 is the recited “network entity” (and the registration system 106 is the recited “another network entity”, etc.), therefore, regarding this language, the same “network entity” of Grayson performs this recited feature.
Regarding the amendment which now recites that the “registration request includes user equipment identity information”, section [0026] of Grayson teaches “The registration request may include a cell ID and an international mobile subscriber identity (IMSI). The IMSI is a unique number that is associated with mobile device 102.”


Regarding independent claim 5, which recites “a method comprising receiving a communication endpoint information request comprising at least identity information indicative of a communication endpoint, obtaining information related to a location of said communication endpoint based on said identity information, and transmitting a communication endpoint information response comprising at least said information related to said location of said communication endpoint”, as this claim recites similar steps as claim 1 (from the “another network entity” perspective), see the rejection of claim 1 above.   Regarding the features which recite that the device (PCRF) which “retrieves location information from (another) policy control entity”, see section [0055] of Riley, which teaches that a PCRF may be distributed or co-located within different network devices, where the PCRF is described as receiving location information from these other network devices, therefore, Riley’s teachings read on this feature.  Regarding the feature of “determining a network location of said user equipment as said information related to said location of said user equipment”, as described above, as Riley receives the location data from the PCE, this is the claimed device “determining the location of the user equipment”, as recited. 
Regarding the amendment to claim 5, which is the same change as in claim 1 (that the “registration request includes user equipment identity information”), see section [0026] of Grayson.   

Regarding independent claim 22, which recites similar features as in claim 1, see the rejection of claim 1 above. Regarding the feature of claim 22, which recites “transmit a registration allowance response to the network entity comprising at least information related to registration allowance of said user equipment based on said location of said user equipment, wherein said information related to registration allowance of said user equipment is a user profile of said user equipment indicative of registration allowance dependent on a network location of said user equipment”, see Phan-Anh which teaches determining whether or not to register and regarding the feature of the user profile, see section [0077] of Riley which stores location profiles in the SPR which are (“indicative of registration allowance”) and are used in the same manner as described in the instant specification (i.e. the PCRF queries the SPR as in sections [0093]-[0094] of the instant application).  Therefore, the combination of references would render obvious this feature, as now recited.  Regarding the same amendment to claim 22, see claim 1.
Regarding claims 2 and 14, which recite “wherein said information related to said location of said user equipment is a network location of said user equipment, and said method further comprises adding said network location to said registration request, and in relation to said handling, said method further comprises forwarding said registration request”, as described above, the combination of references and Phan-Anh teach these features, as recited. 

Response to Arguments 
Applicant's arguments filed on 2-8-22 have been fully considered but are not persuasive and/or are moot in view of the new grounds of rejection.  Regarding the claim amendment to all the independent claims (and the arguments presented on pages 15-17 of the response), these arguments focus on the Sahim reference, however, section [0026] of Grayson explicitly teaches that the registration request includes an identity of the user equipment which is the IMSI.  Therefore, as Grayson teaches the conventionality of including user equipment identity information in a registration request the combination of Sahim modified by Grayson would teach and/or render obvious the newly recited feature.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  








  Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  







/STEVEN S KELLEY/Primary Examiner, Art Unit 2646